Citation Nr: 0717629	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disc disease of the 
cervical, thoracic, and lumbar spine.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for bronchial asthma 
and chronic obstructive pulmonary disease (COPD). 

4.  Entitlement to service connection for thromboembolic 
events.

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for cardiovascular 
disease.

7.  Entitlement to service connection for liver disease 
involving hemangioma.

8.  Entitlement to service connection for granulomas.

9.  Entitlement to service connection for sclerosis.

10.  Entitlement to service connection for status post 
sigmoidectomy with end colostomy with Hartmann's pouch and 
recurrent diverticulosis.

11.  Entitlement to service connection for an adjustment 
disorder with depressed features.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
inguinal hernia.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

14.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 

15.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 based upon a period of convalescence 
following surgery for a service-connected disability.

16.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973 and from July 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which adjudicated the issues on 
appeal.  

This decision will address the issues of entitlement to 
service connection for sclerosis and an increased evaluation 
for bilateral hearing loss.  However, the remaining issues on 
appeal are addressed in the REMAND portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have sclerosis.

2.  The veteran's right ear has an average pure tone 
threshold of 38 percent with 92 percent speech 
discrimination, while his left ear has an average pure tone 
threshold of 45 percent with 94 percent speech discrimination





CONCLUSIONS OF LAW

1.  Sclerosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sclerosis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.       § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, such as an organic disease of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).  Service connection for multiple 
sclerosis shall be awarded where the disease becomes 
manifested to a compensable degree within seven years from 
the date of separation from service.  Id.

The veteran claims that he has multiple sclerosis as a result 
of exposure to chemicals and radiation while stationed on 
Vieques Island.  However, his claim ultimately fails because 
there is simply no evidence in the record that he has ever 
been diagnosed with any type of sclerosis, either amyotrophic 
or multiple.  In this regard, a review of the available 
service medical records, VA and private treatment records, 
and various VA examination reports makes no reference to 
sclerosis.  

Thus, in absence of competent medical evidence showing a 
diagnosis of sclerosis, the veteran's claim must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).  

In light of the absence of a current diagnosis of sclerosis, 
the Board need not discuss whether the veteran was exposed to 
chemicals or radiation while on active duty. 

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements, including testimony 
presented at a hearing held in July 2004.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as a 
diagnosis of sclerosis.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, his personal 
opinion that he has sclerosis is not a sufficient basis for 
awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for sclerosis.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.
II.  Increased Evaluation for Bilateral Hearing Loss

The record shows that the veteran developed bilateral hearing 
loss as a result of acoustic trauma while on active duty.  
The RO, in an August 1975 rating decision, granted service 
connection and assigned a noncompensable (zero percent) 
evaluation for bilateral hearing loss.  The veteran now 
claims that his hearing loss has worsened and therefore 
requests increased compensation benefits.  

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's bilateral hearing 
loss.  In particular, a VA audiological evaluation performed 
in November 2003 shows that the veteran's bilateral hearing 
loss disability was properly evaluated at the noncompensable 
level.  

A report from that evaluation reflects that audiometric 
testing in the right ear revealed puretone thresholds of 25, 
25, 35, and 65 decibels at the 1,000, 2,000, 3,000, and 4,000 
Hz levels, respectively, for an average of 38 decibels.  
Testing in the left ear at those same levels showed puretone 
thresholds of 20, 30, 60, and 70 decibels for an average of 
44 decibels.  Speech discrimination was 92 percent in the 
right ear and 94 percent in the left ear.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the veteran's hearing loss 
warrants a noncompensable evaluation.  In this regard, the 
above findings yield a numerical designation of no greater 
than I for each ear (between 0 and 49 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of zero percent.  The Board 
thus finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation.  

The Board has considered the veteran's statements in support 
of his claim.  However, his contentions are insufficient to 
establish entitlement to a higher schedular evaluation for 
defective hearing because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann, 3 
Vet. App. at 349.  Here, the mechanical application clearly 
establishes a noncompensable evaluation for the veteran's 
service-connected bilateral hearing loss disability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, various letters by the RO (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was also afforded a VA audiological evaluation to 
determine the severity of his bilateral hearing loss 
disability.  This examination is clearly adequate for rating 
purposes.  

The Board also finds that a VA examination is not necessary 
to determine whether he has sclerosis as a result service.  
Since there is no indication that the veteran has ever been 
diagnosed with sclerosis, either amyotrophic or multiple, a 
remand for a medical opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Service connection for sclerosis is denied.

A compensable evaluation for bilateral hearing loss is 
denied. 


REMAND

The veteran is seeking service connection for disc disease of 
his entire spine, type II diabetes, bronchial asthma and 
COPD, thromboembolic events, hypothyroidism, cardiovascular 
disease, liver disease, granulomas, status post sigmoidectomy 
with end colostomy with Hartmann's pouch and recurrent 
diverticulosis, an adjustment disorder with depressed 
features, an inguinal hernia, and headaches.  However, the 
Board finds that additional development is needed before it 
can adjudicate these claims. 

A preliminary review of the record indicates that none of the 
veteran's service medical records from his second period of 
active duty from July 1976 to June 1977 are on file.  
Therefore, the RO should make all reasonable attempts to 
obtain these records from the National Personnel Records 
Center (NPRC) or other appropriate repository of records.  
This search should include all treatment records from Balboa 
Naval Hospital dated in 1977, since the veteran claims that 
he was treated for back injuries at that facility in 1977.  
See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

The record also suggests that VA medical records may be 
available which have not been associated with the claims 
file.  In this regard, the veteran claims that he received 
treatment for a hernia at the Brooklyn VA Medical Center just 
nine months after his separation from active duty.  However, 
it does not appear that these records have been obtained and 
considered by the RO.  Thus, the RO should attempt to obtain 
these records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.").

The Board also finds that additional development is needed 
concerning his claim of entitlement to service connection for 
an adjustment disorder with depressed features.  A December 
2002 VA examination report includes a diagnosis of adjustment 
disorder with depressed features.  The examiner then 
indicated that "[h]is present symptoms are more a reaction 
of his medical problems."  However, the examiner did not 
indicate which medical problems were causing the veteran's 
psychiatric symptoms.  

In light of the Court's decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), a medical opinion is needed to determine 
whether the veteran's psychiatric disorder was either caused 
or aggravated by any of his service-connected disabilities.  
See 38 C.F.R. § 3.310 (2006)

The Board notes that the claim of entitlement to a TDIU is 
inextricably intertwined with the above claims, since any 
grant of service connection may bear significantly on his 
TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).  
Therefore, the veteran's TDIU claim must be referred back to 
the RO for adjudication after the requirements of this remand 
have been met.

Lastly, the Board notes that the claim of entitlement to a 
temporary total disability rating under 38 C.F.R. § 4.30 
based upon a period of convalescence following surgery for a 
service-connected disability must also be deferred.  The 
veteran's representative argues that this claim is based on 
inpatient treatment for colon cancer and stomach problems in 
2002 and 2003.  Since this claim is inextricably intertwined 
with the claim for service connection for status post 
sigmoidectomy with end colostomy with Hartmann's pouch and 
recurrent diverticulosis, it also must referred back to the 
RO for adjudication after the requirements of this remand 
have been met.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request all medical records pertaining to 
the veteran's second period of active 
duty from July 1976 to June 1977.  All 
efforts to obtain such records should be 
documented in the claims folder.

2.  The RO should contact the VA medical 
facility in Brooklyn and request any and 
all records pertaining to treatment of 
the veteran from 1977 to 1978.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  The veteran should be scheduled to 
undergo a VA psychiatric examination to 
determine the etiology of his adjustment 
disorder with depressed features, if any.  
The veteran's claims file should be made 
available to the examiner for review, and 
all necessary studies and tests should be 
conducted.  Following an examination and 
a review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's adjustment disorder with 
depressed features was either caused or 
aggravated by any of his service-
connected disabilities.  If it is 
determined that his adjustment disorder 
with depressed features was not caused 
but aggravated by a service-connected 
disability, the examiner is requested to 
attempt to quantify the degree of 
additional impairment resulting from the 
aggravation.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought is not granted in 
full, the veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


